In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00295-CV

IN RE: THE COMMITMENT OF DAVID            §   On Appeal from the 371st District
JOHN GUEST                                    Court
                                          §
                                              of Tarrant County (D371-S-14045-18)
                                          §
                                              April 1, 2021
                                          §
                                              Memorandum Opinion by Chief Justice
                                              Sudderth

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the civil

commitment is affirmed.




                                     SECOND DISTRICT COURT OF APPEALS


                                     By __/s/ Bonnie Sudderth_______________
                                        Chief Justice Bonnie Sudderth